Citation Nr: 0311673	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for psychiatric disability from January 9, 2002.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for psychiatric disability from June 20, 1991, to 
January 9, 2002.  



WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to July 
1987.  

This appeal arises from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied claims for increased 
ratings for service-connected allergic bronchial asthma 
associated with generalized anxiety disorder, which was 
evaluated as 30 percent disabling, and for irritable bowel 
syndrome with generalized anxiety disorder, which was also 
evaluated as 30 percent disabling.  In August 1994, the RO 
separately rated the service-connected allergic bronchial 
asthma, irritable bowel syndrome, and generalized anxiety 
disorder with depressive and histrionic features.  Each 
disorder was rated 30 percent disabling, effective from the 
date of receipt of the reopened claim on June 20, 1991.  

At a February 1996 hearing before the undersigned at the RO, 
the veteran withdrew his appeal of his claim for an increased 
rating for irritable bowel syndrome.  In June 1996, the Board 
remanded the veteran's claims for further evidentiary 
development and readjudication.  In a rating decision dated 
in July 1998, the RO reclassified the veteran's service-
connected psychiatric disorder as a bipolar disorder, mixed 
type, and granted a temporary total disability rating under 
38 C.F.R. § 4.29, effective from July 5, 1997.  A 30 percent 
evaluation for bipolar disorder was continued, effective from 
August 1, 1997, under Diagnostic Code 9432, which became 
effective on November 7, 1996.  In a decision dated in April 
2000, the Board granted a 60 percent rating, but no higher, 
for the service-connected bronchial asthma and remanded the 
claim for an increased rating for the service-connected 
psychiatric disorder.  

Following the requested development, the RO in January 2002 
evaluated the service-connected bipolar disorder as 50 
percent disabling, effective from January 9, 2002, the date 
of a VA psychiatric examination.  The veteran disagreed with 
the evaluation, contending that the bipolar disorder 
represents a maturation of the previously rated generalized 
anxiety disorder and that, accordingly, he has had a claim 
for a rating in excess of 30 percent pending since June 20, 
1991.  Thus, the issues have been classified as reflected on 
the title page of this decision.  

A rating decision dated in September 2000 granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from the 
date of receipt of the claim for that benefit on January 5, 
2000.  

The case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The rating criteria for evaluating mental disorders that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

3.  The veteran's claim for an increased rating for service-
connected psychiatric disability was received on June 20, 
1991, and has been continuously prosecuted ever since.  

4.  From the time of the veteran's admission to a VA facility 
on November 19, 1999, the service-connected psychiatric 
disorder has been productive of total social and industrial 
impairment.  

5.  Between June 20, 1991, and November 19, 1999, the 
service-connected psychiatric disorder was productive of 
severe social and industrial impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for service-
connected psychiatric disability, effective from November 19, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9206 (effective 
prior to November 7, 1996).  

2.  The criteria for a 70 percent evaluation, but no higher, 
for service-connected psychiatric disability between June 20, 
1991, and November 19, 1999, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, diagnostic 
codes 9206, 9400 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The record shows that the veteran's original claim for 
service connection for psychiatric disability was received in 
July 1987.  A rating decision dated in October 1988 granted 
service connection for allergic bronchial asthma "associated 
to" generalized anxiety disorder, which was evaluated as 30 
percent disabling under diagnostic codes 6602 and 9400, 
effective from the date of receipt of the claim for service 
connection.  The RO also granted service connection for 
irritable bowel syndrome with generalized anxiety disorder 
and assigned a noncompensable evaluation under diagnostic 
codes 7319 and 9400, which was also made effective from the 
date of receipt of the claim.  These ratings were continued 
in a rating decision dated in July 1990, and the veteran was 
so advised in correspondence dated later the same month.  He 
did not initiate an appeal from this determination.  

Rather, on June 20, 1991, the veteran filed a claim for an 
increased rating for his service-connected psychiatric 
disability.  He has continuously prosecuted this claim ever 
since.  During the prosecution of his claim, the criteria for 
evaluating mental disorders were changed by an amendment to 
the rating schedule that became effective on November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 30 percent evaluation was 
warranted for generalized anxiety disorder when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; a 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment; a 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and when 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

A 100 percent schedular evaluation required that the 
attitudes of all contacts except the most intimate have been 
so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996).  
Although poor contact with other human beings may be 
indicative of emotional illness, social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  

Prior to November 7, 1996, a bipolar disorder was classified 
as a psychosis.  See 38 C.F.R. § 4.132, Diagnostic Code 9206.  
As material to this appeal, the general rating formula for 
psychotic disorders then in effect was essentially the same 
as that for neurotic disorders, except that a 100 percent 
evaluation required active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  

Under the change to the rating schedule that became effective 
on November 7, 1996, a bipolar disorder was reclassified as a 
mood disorder, that is, as a neurotic disorder.  See 
38 C.F.R. § 4.130, Diagnostic Code 9432.  

A 30 percent evaluation is warranted for bipolar disorder 
under Diagnostic Code 9432 when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they provide greater scope 
for a higher rating vis a vis the veteran's symptom complex 
and take into greater account any current social isolation.  
Those criteria will therefore be used to rate the veteran's 
service-connected psychiatric disorder.  See VAOPGCPREC 3-
2000; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so).  

A.  Evaluation in excess of 50 percent for psychiatric 
disability from January 9, 2002

The record shows that the veteran was hospitalized by VA on 
November 19, 1999, for a mixed episode of his bipolar 
disorder.  It was reported that he had stopped taking his 
medications and had become depressed, irritable, weak and 
insomniac.  He complained of depression, crying spells, 
anhedonia, lack of energy and command auditory hallucinations 
ordering him to burn his students.  The veteran was a 
teacher.  These episodes of depression alternated with 
episodes of mania in which the veteran showed increased 
psychomotor activity, pressure of speech, and overspending of 
money in gambling and trivial things.  He was immediately 
admitted to prevent further decompensation and harm to others 
and was treated with Depakote, Zyprexa, Clonazepam and Prozac 
for his affective condition.  He improved with treatment and 
was discharged in a mood described as euthymic.  It was felt 
that he could return to his pre-hospitalization activities, 
including working as a teacher, and that he could perform the 
activities of daily living.  His Global Assessment of 
Functioning (GAF) on Axis V was 40; his GAF score in the 
previous year was 70.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  

The Board is of the opinion that when the veteran was 
admitted to the VA facility on November 19, 1999, his 
service-connected bipolar disorder had become sufficiently 
florid to preclude employment, especially as a teacher.  
Under the rating criteria in effect prior to November 7, 
1996, he was experiencing when admitted psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  The record shows that his GAF scores 
thereafter ranged from a low of 30 - suggestive of psychotic 
disconnection from reality - to 50, which is indicative of 
serious impairment in social, occupational, or school 
functioning such as the inability to keep a job.  The basic 
pattern of the veteran's psychiatric manifestations on and 
after November 19, 1999, is such as to support a finding of 
total disablement.  

The Board notes that the VA examiner who reviewed the record 
in January 2002 remarked that the veteran's condition was 
characterized by episodes of depression, which were 
manifested by hypoactivity, cryfulness, isolation and 
seclusion, and strong suicidal ideas and impulses.  On the 
other hand, when the veteran became manic, he tended to 
overspend.  His behavior was very hyperactive, and he became 
hypersexual, wanting to establish relationships with women 
who were usually involved with other men.  He very 
illogically tried to conquer them.  He developed ideas of 
grandiosity and felt that he had the power to control not 
only himself but also others.  The examiner remarked that the 
veteran had struggled to accept the nature of his condition 
and also the fact that he was in need of continuous and 
constant treatment with medications in order to maintain some 
control of his symptoms.  This was why, on several occasions, 
when he had been admitted to the hospital, he had been trying 
either to reduce or not take medications because he 
"fantasizes with the idea that he can control his illness."  
The examiner said that in this, he showed very poor insight 
regarding the nature of his psychiatric disorder.  The 
examiner said that it was because of these symptoms and 
because his condition was basically unstable by nature that 
it was felt that he could not continue as a teacher.  

The veteran was admitted to a VA hospital in March 2000 due 
to depressive symptoms, isolation, anhedonia, crying spells, 
and increased appetite.  He also had suicidal ideas.  He had 
had symptoms for the previous two weeks due to his retirement 
as a teacher.  The diagnosis on Axis I was bipolar disorder - 
depression.  His GAF was 50.  

A VA interim summary in June 2002, however, shows that the 
veteran was suffering from generalized anxiety disorder and 
bulimia nervosa that the examiner felt was related to his 
service-connected psychiatric disorder.  His mental 
conditions were felt to be chronic and permanent and to 
render the veteran completely unable to engage in gainful 
activity and to be in need of indefinite treatment.  His 
highest GAF was 30 to 40.  

The record from November 19, 1999, is consistent with the 
formulation of the veteran's mental disorder rendered by the 
VA examiner in January 2002.  The Board therefore concludes 
that a 100 percent rating is warranted for the service-
connected psychiatric disorder, effective from the date of 
his admission on November 19, 1999.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (effective prior to November 7, 1996).  

B.  Evaluation in excess of 30 percent for psychiatric 
disability from June 20, 1991, to November 19, 1999

Although the veteran indicated on VA examination in January 
2002 that he had had an incident in school in 1989 when, 
apparently during one of his manic episodes, he closed 
himself with all the students in a classroom and had thoughts 
about setting fire to himself and the students, the first 
contemporaneous evidence of such ideation was on his 
admission to the VA hospital in November 1999.  It was 
reported in January 2002 that after school security 
intervened during the 1989 incident, he was admitted to the 
hospital and the doctor recommended that he not continue 
working.  It was further reported that he had to undergo 
psychiatric evaluations by other psychiatrists, who also 
recommended that he retire from his job.  The veteran became 
"cryful" in January 2002 when he spoke about the fact that 
taking the decision to finally request retirement was very 
difficult and took him a number of months to become adjusted 
to it.  It was felt that because of the different 
manifestations of the service-connected psychiatric disorder, 
the veteran could not work as a teacher, although he was felt 
to be competent for VA purposes.  His GAF on Axis V was 50.  

On VA psychiatric examination in September 1991, the record 
was reviewed.  The veteran reported that he had recently 
separated from his spouse.  He also mentioned "multiple 
difficulties" at work because of repeated absences.  
Apparently, there was a lot of anxiety built up inside of 
him, but he was still not receiving psychiatric treatment.  
The veteran indicated that he had been told that he was 
dealing with stress "through all his somatizations."  There 
had been an increase in the frequency and severity of his 
attacks of bronchial asthma, and his gastrointestinal 
condition was worse, and all of this reflected the level of 
anxiety that he was undergoing.  However, when the 
psychiatric examiner tried to get him to speak about the 
reasons for his anxiety, he remained at "a rather 
superficial level."  In fact, it came to a point in the 
interview when the veteran was practically on the verge of 
crying, apparently felt ashamed of doing so in front of the 
examiner, and asked for the interview to be finished.  

On mental status examination at that time, the veteran was 
very tense and apprehensive and very reluctant to enter into 
details about his actual problems.  He did not sleep well, 
was really desperate, and from what the examiner could 
observe, the veteran was anguished and depressed as well.  
His mood was of noticeable anxiety and depression.  His 
insight was very poor.  The diagnosis on Axis I was 
psychological factors affecting a physical condition 
(bronchial asthma and gastrointestinal condition), and 
generalized anxiety disorder with depressive features.  His 
level of functioning on Axis V was fair to poor.  

A Minnesota Multiphasic Personality Inventory (MMPI) 
administered in January 1992 indicated possible diagnoses 
that included major depression and bipolar disorder.  
Schizophrenia was to be ruled out.  The veteran's prognosis 
was felt to be generally poor.  His problem was considered 
chronic, and it was believed that hospitalization might be 
required.  The probability of meaningful long-term change was 
felt to be low.  

The veteran was admitted to a VA hospital for three weeks in 
July 1992 with a history of several months' duration of being 
very irritable with poor attention, being isolated, and being 
unable to accomplish tasks.  He denied the use of alcohol, 
tobacco or illicit drugs.  A mental status examination on 
admission revealed an individual who was irritable but 
cooperative.  He was generally coherent and relevant.  He had 
poor self-esteem.  He had some suicidal ruminations.  His 
affect was irritable, and his mood was depressed.  He had 
some crying spells but was not hallucinating.  His cognitive 
function appeared to be intact.  He was treated during 
hospitalization with anti-depressant medication - Prozac 20 
milligrams a day - and showed fairly rapid resolution of his 
depressive symptomatology.  By the time of his discharge, he 
was alert, oriented in all spheres, euthymic, and 
cooperative.  There was no evidence of psychosis.  He was not 
seriously depressed, and there was no evidence that he 
represented a danger to himself or others.  The pertinent 
diagnosis on discharge was major affective disorder, 
depressed.  His medication was continued.  

In June 1993, when the veteran was examined by a board of 
three VA psychiatrists, he complained that he had a lot of 
difficulties and problems with his spouse and neighbors.  It 
was reported that he had been separated from his spouse on 
occasion and that he had worked as a schoolteacher in the 
11th and 12th grades for the previous five years.  He was now 
being followed in the mental hygiene clinic and was using 
Prozac and sleeping pills.  On mental status examination, he 
was a rather overweight but athletic-looking young man, who 
was appropriately dressed.  He looked clean and had a well-
trimmed beard.  He wore prescribed glasses and carried 
himself with appropriate posture and gait.  He looked tense, 
with a marked floating anxiety.  He expressed freely, 
relevantly and coherently, and no thought disorder was 
detected.  There were no perceptive disorders.  The content 
of his thoughts was mostly oriented about his feelings of 
anger, his aggressive drives, and his difficulty sleeping.  
He was well oriented in three spheres.  His sensorium was 
clear.  There was a tendency to cry and to become depressed, 
but no suicidal ruminations were detected.  Some histrionic 
component was felt to be present, with a tendency to 
exaggerate.  The examiners felt that the veteran at times had 
some difficulties in elaborating his own feelings.  He denied 
problems with justice, except that he had had a case in court 
because he accused his spouse of beating him.  The veteran 
reported that his spouse was also in treatment at the clinic.  
The veteran was considered well organized and was not 
delusional.  His judgment was preserved, and he 
differentiated well between right and wrong.  He mentioned 
episodes of diarrhea, gases, chest oppression and multiple 
somatic symptoms.  

The diagnosis on Axis I was generalized anxiety disorder with 
depressive and histrionic features.  The diagnosis on Axis II 
was mixed personality disorder (borderline histrionic and 
dependent).  His highest level of adaptive functioning on 
Axis V was felt to be poor.  He was, however, competent for 
VA purposes.  In an addendum dated in January 1994, the 
examiners stated their opinion that the veteran's organic 
complaints were symptoms of his psychoneurotic diagnosis.  
Thus, his main condition was the neurosis previously 
diagnosed on Axis I.  

The veteran was admitted to a VA hospital in June 1996 to 
prevent further psychiatric deterioration.  He had been 
followed in the VA mental hygiene clinic.  On admission, he 
had a history of irritability, sadness, explosiveness and 
impulsiveness.  He had been verbally abusive with his family.  
At work, he remained alone, and prior to admission, had spent 
thousands of dollars playing in the casino.  The veteran 
described episodes of elation and extreme happiness, and 
episodes of depression.  He had low self-esteem.  On 
admission, his insight and judgment were impoverished.  
Although he had been depressed, he was in contact with 
reality and did not constitute a danger to himself or others.  
His medications included lithium carbonate and lorazepam 
(Ativan).  The final diagnosis on Axis I was bipolar 
disorder, mixed.  His GAF on Axis V at discharge was 70; his 
previous GAF was 50.  

On VA psychiatric examination in March 1997, the veteran's 
complaints included that he could not stand the daily 
pressures of living.  He complained of periods of time when 
he did not sleep.  He said that he had episodes where he was 
very confused, that his spouse left him due to his behavior, 
and that he was always tense.  He said that he was very 
stressed due to his medical appointments and his need to 
work.  He denied the use of alcohol or drugs.  He reported 
having periods of feeling very high or very depressed.  On 
mental status examination, he displayed an anxious mood and 
constricted affect.  He was not very specific in his claims 
or in his history.  However, he was clean and adequately 
dressed and groomed.  He was alert and oriented times three.  
His attention, concentration and memory were good.  His 
speech was clear and coherent.  He was not hallucinating, and 
no thought or perceptual disorders were elicited.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  He was competent for VA 
purposes.  The diagnosis on Axis I was bipolar disorder, 
mixed type.  His GAF on Axis V was 70.  

The examiner remarked that the correct diagnosis based on the 
veteran's history and psychiatric evaluations was bipolar 
disorder, mixed type, which had previously been diagnosed as 
generalized anxiety disorder with depressive and histrionic 
features.  The examiner further commented that based on the 
Social and Industrial survey, and other evidence of record, 
the veteran had had severe variations of his mood, as was 
expected with a bipolar condition.  However, he had been 
exhibiting an excellent performance at work, with the 
exception of absenteeism due to the need for medical 
treatment and hospitalizations.  The examiner said that the 
veteran had a moderate disability due to his nervous 
psychiatric condition and that he could improve if he 
stabilized under the current psychiatric treatment, which had 
to be maintained indefinitely.  

However, in July 1997, the veteran was hospitalized by VA 
with a depressed episode of his bipolar disorder.  He 
presented to the mental hygiene clinic with crying spells, 
anxiety, sadness, anhedonia, anorexia, insomnia, lack of 
energy, and loss of libido.  He also reported periods of 
increased psychomotor activity, poor spending of money, and 
risky behavior such as driving his car at great speed and 
getting involved with married women.  These episodes lasted 
just a few days, and the veteran returned to his usual 
depressed demeanor.  He was immediately admitted to prevent 
further decompensation and was treated with Depakote, Prozac, 
Klonopin, and Prevacid.  Although he was euthymic and not 
depressed when discharged, and was to continue treatment on 
an ambulatory basis, he remained unable to handle funds or 
engage in gainful work.  The diagnosis on Axis I on discharge 
was bipolar disorder, most recent episode depressed.  His 
current GAF on Axis V was 40; his GAF in the previous year 
was 50.  

The veteran's service-connected psychiatric disorder since 
the filing of his claim for an increased rating has been 
marked by poor or superficial insight and thus by a tendency 
to fight his own treatment regimen.  The record shows that he 
was diagnosed with major depression as early as February 
1992, when Prozac and Restoril were prescribed.  Psychiatric 
medications were continuously prescribed thereafter.  In a 
sense, the veteran has been admirable in the tenacity with 
which he has tried to held on to, and function in his job as 
a teacher.  There is evidence that during the timeframe in 
question, he sometimes performed well in that occupation, 
while at other times he had a high rate of absenteeism (due 
in part to organic problems).  Despite his occasional good 
work performance, it is hard to escape the conclusion that he 
was severely disabled due to his service-connected 
psychiatric symptoms throughout this period.  Indeed, private 
examiners diagnosed major depression with paranoid ideation 
and suicide risk in January 1992 following the administration 
of the MMPI mentioned above.  Although the veteran 
occasionally improved to the point that his level of 
functioning was not indicative of severe psychiatric 
impairment, this did not seem to last.  His predominant 
condition was one of alternating psychiatric states that 
during this period of time more nearly approximated the 
criteria for a 70 percent evaluation under diagnostic codes 
9206 and 9400 (for generalized anxiety disorder).  See 
38 C.F.R. § 4.7.  It follows that a 70 percent rating is 
warranted for the service-connected psychiatric disorder from 
June 20, 1991, when his claim for increase was received, to 
November 19, 1999, when he was hospitalized with command 
auditory hallucinations.  

However, the record does not show service-connected 
psychiatric symptoms that support a total schedular 
evaluation under the rating criteria effective prior to 
November 7, 1996.  The very fact that the veteran was able to 
continue working in substantially gainful work as a high 
school teacher, albeit with the aid of various psychiatric 
medications, tells against a rating that requires a showing 
of total social and industrial impairment.  The Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 70 percent for the service-connected 
psychiatric disability between June 20, 1991, and November 
19, 1999.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  See 38 U.S.C.A. § 
5107(b).  


ORDER

A 100 percent evaluation for service-connected psychiatric 
disability, effective from November 19, 1999, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

A 70 percent evaluation for service-connected psychiatric 
disability, effective from June 20, 1991, to November 19, 
1999, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

